Exhibit 10.1

 
PROMISSORY NOTE PURCHASE AGREEMENT
 


 
THIS PROMISSORY NOTE PURCHASE AGREEMENT (this "Agreement") is made effective as
of March ___, 2010, by and among Gabriel Technologies Corporation, a Delaware
corporation (the "Company"), and the investor(s) listed on the Schedule of
Investors attached hereto (each an "Investor", and collectively the
"Investors"). 
 
 
WHEREAS, the Company desires to raise capital in the amount of approximately Two
Million Five Hundred Thousand Dollars ($2,500,000.00) pursuant to this Agreement
(the "Loan"); 
 
 
WHEREAS, the Investors desire to purchase, and the Company desires to sell to
each initial Investor (each an "Investor") who desires to participate in the
Closing (as defined below), a Promissory Note in the form attached hereto as
Exhibit “A” (with all such Promissory Notes issued in the Closing, as defined
below, referred to herein as the "Notes") in the principal amount set forth
opposite such Investor's name on either Schedule “A-1” or “A-2”, depending on
whether the Investor is an Option 1 or an Option 2 Investor, and cumulatively on
Schedule “A-3”), upon the terms and conditions set forth in this Agreement; 
 
 
WHEREAS, the Company desires to offer and sell Notes to the Investors that elect
to participate in the Loan, each of whom will be an Investor pursuant to this
Agreement; 
 
 
NOW, THEREFORE, in consideration of the foregoing promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Investors hereby agree as follows: 
 
 
1. Purchase and Sale of Notes; Closing.


1.1 Sale and Issuance of Notes to Investors at Closing. Subject to the terms and
conditions of this Agreement, the purchase and sale of the Notes, in the
aggregate minimum principal amount of not less than $1,000,000.00 and not
greater than $2,500,000.00, (Schedule “A-3” “Cumulative Schedule of Investors”,
constitutes the cumulative list of the Schedule “A-1” and “A-2” Investors),
shall take place at the principal office of the Company (the "Closing
Location"), at 3:00 p.m., Central Standard Time, on February 23, 2010, or such
other date and time as may be mutually acceptable to the Company and the
Investors (which time and place are designated as the "Closing"). At the
Closing, the Company shall deliver to each Investor the original Note that such
Investor is purchasing pursuant to this Agreement at the Closing upon
confirmation of receipt of payment of the purchase price therefore, which
purchase price shall equal the principal amount of the Note purchased (the
"Purchase Price") and shall be paid in cash by each Initial Investor by wire
transfer to the Company, pursuant to the instructions attached hereto as Exhibit
“B”. Each Investor shall be subject to the covenants set forth in Section 1.4
below and as otherwise stated in this Agreement.


1

--------------------------------------------------------------------------------


 
       1.2  Investment Commitment.  Each Initial Investor hereby commits and is
committed to such amounts as set forth in Schedule “A-3” under “Total Investment
Amount”.  Each Investor, at his election prior to the Initial Closing shall
determine on Schedule “A-1” or Schedule “A-2”, whether such “Total Investment
Amount” shall be invested in either of the following methods: 


 
        1.2(a)  Option A-1 Investment Schedule:  Investor hereby agrees and
shall invest the Total Investment Amount at the Closing as set forth in Schedule
“A-1” (“Single Phase Investor”).  Investor shall have no further obligation
hereunder to fund any Successive Closing (as defined herein below in Section
1.3).  Investor’s IP Interest (“IP Interest” is defined in the Promissory Note
as “Additional Benefit”) shall be acquired as a result of his investment as
provided in this Option 1 Investment Schedule. 
 

 Amount of Investment:   ____________
Initials: ______

 
        1.2(b)  Option A-2 Investment Schedule:  Investor is unconditionally
bound to and shall invest the Total Investment Amount pursuant to Schedule “A-2”
(“Multi Phase Investor”), which shall be funded in accordance with each
Successive Closing as hereinafter defined in this Agreement.
 
 
1.2(b)1. Investors participating in this Option 2 Investment Schedule, shall
obtain their IP Interest in a proportionate amount to the investment amount
listed on Schedule “A-2”, at each  Successive Closing, which shall be
specifically set forth in the Promissory Note for that particular Successive
Closing.  
 
Principal
Amount of
Initial Note
 
Principal
Amount of
Second Note
Principal
Amount of
Third Note
Principal
Amount of
Fourth Note
Total Amount
Invested by
Investor



 

Total Amount of Investment: ____________  Initials: ______

 
  1.2(b)2. Event of Reversion - In the event Investor fails to fund any
Successive Closing pursuant to Schedule “A-2” (each failure to fund, an “Event
of Reversion”), then any IP Interest previously acquired by the Investor shall
as of that date be irrevocably and unconditionally relinquished and
automatically forfeited by the Investor and shall automatically revert back to
the Company as of the date of the Unfunded Closing.  Investor, however, shall
still have the obligation to fund any and all Successive Closing(s) and shall
have the right to acquire any IP Interest associated with any such Successive
Closing(s), only.  Notwithstanding any failure to fund by the Investor, Investor
shall still be entitled to receive payments of Principal and Interest pursuant
to Sections 2 and 2.a of the Note, for all funds received by the Company
regardless of when the funding occurs.  By participating in this Agreement, each
Investor hereby acknowledges and agrees that there shall be no excuse of
performance of Investor’s obligation to fund any and all Successive Closings,
time being of the essence.  Investor further acknowledges and agrees that the
Company will not send any notices to perform under this Agreement, it being
specifically understood and agreed that it is the Investor’s responsibility to
perform and fund all Successive Closings agreed to in this Agreement without any
further notice from the Company.  In the event Investor fails to fund any
Successive Closing(s) Investor shall be liable for all actual, compensatory and
consequential damages.
 
         Initials: ______
 
2

--------------------------------------------------------------------------------




 
1.2(b)3. Event of Termination – In the event the Qualcomm litigation is fully
and finally resolved or settled, or in the event of a final judgment in the
Qualcomm litigation, or in the event of dismissal of the Qualcomm litigation for
any reason, no Investor under the Option A-2 Investment Schedule shall have any
further right to loan any further funds to the company pursuant to any future
Note or Successive Closing.  For the avoidance of doubt, if the Qualcomm
litigation were to be settled or otherwise finally disposed of in November 2010,
Investor would no longer have the right to invest in a Third Note or a Fourth
Note or any other Successive Closing.
 
 
Initials: ______
 
 
 
1.2(b)4.  Right to Terminate - In the event the Company has failed to obtain new
lead trial counsel acceptable to the Company’s Board of Directors in connection
with the Company’s representation in the Qualcomm litigation on or before the
Second Closing (as defined herein), then the Option A-2 Investors shall have the
right to terminate the Second, Third or Fourth Closings by providing 30 days
written notice to the Company, without forfeiture of any IP Interest previously
acquired by the Investor during a previous Closing held under this Agreement.
 
1.3   Sale and Issuance of Notes at Second, Third and Fourth Closings.  Subject
to this Section 1.3, after the Initial Closing, the Company shall deliver
additional IP Interest to the Initial Investors who have elected to fund the
Promissory Note pursuant to the Option A-2 Investment Schedule: (i) in the
amount of funds stated in the Promissory Note, at a second closing which shall
take place at the Closing Location, on or before Noon Central Time, on August
23, 2010, but in no event sooner than five (5) business days prior to said date
(which time and place is designated as the “Second Closing”); (ii) in the amount
of funds stated in the Promissory Note, at a third closing which shall take
place at the Closing Location, on or before Noon Central Time, on February 23,
2011, but in no event sooner than five (5) business days prior to said date
(which time and place is designated as the “Third Closing,”); and (iii) in the
amount of funds stated in the Promissory Note, at a fourth closing which shall
take place at the Closing Location, on or before Noon Central Time, on August
23, 2011, but in no event sooner than five (5) business days prior to said date
(which time and place is designated as the “Fourth Closing” and collectively
referred to herein along with the Initial, Second and Third Closings as the
“Closings,” or, as applicable, each individually as the “Second Closing”, the
“Third Closing”, or the “Fourth Closing”). In the event Investor fails to make a
purchase on or before any “Second Closing” date, “Third Closing” date, or
“Fourth Closing” date (“Unfunded Closing”), then the provisions of sub-paragraph
1.2(b)2 shall apply.  The Second, Third and Fourth Closings are sometimes herein
referred to each individually as a “Successive Closing” and collectively  as
“Successive Closings.”
 


3

--------------------------------------------------------------------------------


 
1.4 Investor Covenants.  The representations and warranties of the Company set
forth in Section 2 hereof shall be reaffirmed and in full force and effect as of
the date of each Closing, and the representations and warranties of each
applicable Investor in Section 3 hereof shall be reaffirmed and in full force
and effect as of the date of the Closing. At the Closing, the Company shall
deliver to each Investor the original Note that such Investor purchases at the
Closing upon confirmation of receipt of payment of the Purchase Price therefore,
which Purchase Price shall equal the principal amount of the Note purchased, and
shall be paid in cash by wire transfer to the Company, pursuant to the
instructions attached hereto as Exhibit “B”. Any Notes sold pursuant to this
Section 1 shall be deemed to be "Notes" for all purposes under this Agreement.


1.5 Use of Proceeds. The Company will use the proceeds from the sale of the
Notes for the operations of the Company, as approved by either the management of
the Company, or the directors of the Company, or both, but, without any further
approval or veto right by Investor.


2.  Representations and Warranties of the Company. In addition to the
disclosures made in Exhibit “C” herein, the Company represents and warrants the
following:

           2.1 Organization, Good Standing and Qualification. The Company is a
corporation duly organized, under the laws of the State of Delaware. The Company
is currently not in compliance with Delaware State Law, and/or Federal Law with
respect to various legal requirements, as disclosed in Exhibit “C” hereto which
is not intended to be a full recitation of each and every event constituting
lack of compliance.  Investor purchases this Note with full knowledge and
understanding of these legal deficiencies as described in Exhibit “C” hereto and
in the Company’s public filings.  The Company may not be duly qualified to
transact business and is not believed to be in good standing in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on its business or properties.


2.2 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the Notes, the performance of all obligations
of the Company hereunder and under the Notes, and the authorization, sale and
issuance of the Notes being sold hereunder, has been taken or will be taken
prior to the Closing. This Agreement and the Notes constitute valid and legally
binding obligations of the Company, enforceable in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
 2.3 Offering. Subject in part to the truth and accuracy of each Investor's
representations set forth in Section 3 of this Agreement, the issuance and sale
of the Notes as contemplated by this Agreement are intended to be exempt from
the registration requirements of the Securities Act of 1933, as amended (the
"Securities Act").
 
 
4

--------------------------------------------------------------------------------


 
 2.4 Compliance With Other Instruments. The Company is believed to be in
material violation of one or more provisions of its Certificate of Incorporation
as amended to date, and/or the Bylaws of the Company. The execution and
performance of this Agreement or the Notes may constitute a violation or breach
of one or more other agreements between the Company and other persons or
entities.


3.      Representations and Warranties of the Investors. Each Investor,
severally and not jointly, hereby represents, warrants and covenants that:


         3.1 Authorization. Such Investor has full power and authority to enter
into this Agreement, and this Agreement is a legal, valid and binding agreement
of such Investor, enforceable in accordance with its terms.


 3.2 Purchase Entirely For Own Account. This Agreement is made with such
Investor in reliance upon such Investor's representations to the Company, which
by such Investor's execution of this Agreement such Investor hereby confirms,
that the Notes to be received by such Investor will be acquired for investment
for such Investor's own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that such Investor has no
present intention of selling, granting any participation in or otherwise
distributing the same. By executing this Agreement, such Investor further
represents that such Investor does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Note(s).


         3.3 Disclosure of Information. Notwithstanding the partial disclosures
made in Exhibit “C”, such Investor has received all the information it requested
from the Company for deciding whether to purchase the Notes. Such Investor
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Notes and the business, properties, prospects, litigation matters, and
financial condition of the Company, including but not limited to information
relating to litigation the Company is currently engaged in with Qualcomm, Inc.


                         3.4 Investment Experience. Such Investor is an investor
in securities of companies of this type and acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Notes. If other than an
individual, such Investor also represents it has not been organized for the
purpose of acquiring the Notes.


        3.5 Accredited Investor. Such Investor is an “accredited investor” as
defined in Rule 501 of Regulation D promulgated by the Securities and Exchange
Commission (the “SEC”) under the Securities Act.
 
5

--------------------------------------------------------------------------------




                        3.6 Restricted Securities. Such Investor understands
that the Notes to be purchased hereunder are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such Notes may be resold without
registration under the Securities Act only in certain limited circumstances. In
the absence of an effective registration statement covering the Notes or an
available exemption from registration under the Securities Act, the Notes must
be held indefinitely. In this connection, such Investor represents that it is
familiar with SEC Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act, including without limitation the Rule 144 condition that current
information about the Company be available to the public. Such information is
not now available.


       3.7 Legends. Such Investor understands and acknowledges that each Note
shall be endorsed with the legend set forth below:


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, PLEDGED, OR OTHERWISE TRANSFERRED OR DISPOSED OF UNLESS AND UNTIL THIS
NOTE IS REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS
OR AN EXEMPTION FROM SUCH REGISTRATIONISAVAILABLE.


3.8 True and Correct Information. All information that Investor has provided or
caused to be provided to the Company in connection with the purchase of the
Notes hereunder is correct and complete as of the date set forth on the
Investor’s signature page of this Agreement.


3.9 Reliance. Such Investor understands that the acceptance of this Agreement by
the Company will be based, in part, on the Investor’s representations,
warranties, covenants and acknowledgements set forth in this Section 3. The
Investor agrees to indemnify the Company from any and all claims, losses,
damages and expenses (including without limit attorneys’ fees and disbursements)
arising out of any alleged material breach of this Agreement by the Investor or
material inaccuracy of any representation or warranty by the Investor.
 
3.10 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, such Investor further agrees not to make any
disposition of all or any portion of the Notes unless and until:


Such transferee has agreed in writing for the benefit of the Company to be bound
by this Agreement; and


        Such Investor shall have notified the Company in writing of the proposed
disposition, and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and if requested by the
Company, such Investor shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company that such disposition will not
require registration under the Securities Act.


6

--------------------------------------------------------------------------------


3.11 Tax Advisors. Such Investor has reviewed with such Investor’s own tax
advisors the foreign, federal, state and local tax consequences of this
investment, where applicable, and the transactions contemplated by this
Agreement. Each such Investor is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents and
understands that each such Investor (and not the Company) shall be responsible
for such Investor’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.


3.12 Investor Review. Such Investor acknowledges that such Investor has had the
opportunity to review this Agreement, and all exhibits attached hereto including
specifically the form of the Note, EXHIBIT “C” hereto, the GABRIEL TECHNOLOGIES
CORPORATION CORPORATE DISCLOSURE DOCUMENT which is not intended to be a full
recitation of each and every event constituting lack of compliance, and the
transactions contemplated by this Agreement and to consult with such Investor’s
own legal counsel and advisors. Each such Investor is relying solely on such
Investor’s legal counsel, if consulted, and not on any statements or
representations of the Company or any of the Company’s agents for legal advice
with respect to this investment or the transactions contemplated by this
Agreement.


                        3.13 No Reliance on Representations of Company
Management or Company Directors. NOTWITHSTANDING THE DISCLOSURES MADE IN EXHIBIT
“C”, INVESTOR UNDERSTANDS THAT HE IS MAKING THIS INVESTMENT WITHOUT RELYING ON
ANY ORAL OR WRITTEN STATEMENT MADE BY ANY CURRENT OR FORMER OFFICER, DIRECTOR OR
AGENT OF THE COMPANY.  The Company has recommended to the Investor that he or
she discuss with his or her professional, legal, tax and financial advisors the
suitability of an investment in the Company for his or her particular financial
situation. Neither the Company nor any representative of the Company, including
legal counsel/accountants/auditors have advised the Investor in this or any
other regard.  The Investor warrants that he or she has consulted with his or
her tax advisor regarding the impact of the Tax Reform Act of 1986 on his or her
investment in the Company and has not relied on any advice from the Company or
the General Partner.  Each Investor warrants and represents that he/she has
received and has been represented by independent legal counsel in connection
with this Note Purchase Agreement and further warrants and represents that
he/she has entered into this Note Purchase Agreement based upon discussions and
consultations with his/her own independent legal counsel.  All Investors,
further warrant and represent that they have each been advised by this writing
that they must seek independent legal counsel of their own to evaluate and
examine the propriety of executing this Note Purchase Agreement.


      3.14  Confidentiality.  Investor understands, agrees and acknowledges that
this Agreement constitutes and contains confidential information of the utmost
sensitivity.  Investor hereby warrants and represents that Investor shall
forever keep the existence, financial terms and provisions of this Agreement and
the accompanying Promissory Note completely confidential.  Investor further
hereby agrees, warrants and represents that Investor will not hereafter disclose
any information concerning the existence, facts, amount, or terms of this
Agreement and the accompanying Promissory Note, to any other person, party or
entity, other than Investor’s attorney, who will be informed of and be bound by
this Agreement and this Confidentiality provision.  Investor’s representations
in this provision shall survive the term and the existence of this Agreement.


7

--------------------------------------------------------------------------------


        3.15  Subordination.  Investor understands, agrees and acknowledges that
the Company is seeking representation by legal counsel firms (“Counsel”) that
may require that the Investor sign a subordination agreement.  In this respect,
Investor understands, hereby agrees and acknowledges that Investor’s right to
receive any payment or benefit under this Agreement or the accompanying
Promissory Note is and shall at all times continue to be subject and subordinate
in all respects to Counsel’s right to receive payment from the Company in the
event that the Minimum IP Threshold, as defined in the Note, is not
achieved.  Investor hereby agrees, warrants and represents that Investor shall
execute any additional subordination agreement requested by Counsel or by the
Company in order to allow Counsel to be engaged by the Company.


        3.16  To the extent applicable, Investor hereby agrees, represents and
warrants to be bound by the terms and provisions of the Promissory Note attached
herein as Exhibit “A” and shall faithfully perform each and every obligation
contained therein as applicable to Investor.


4. Conditions of Investors’ Obligations at the Closings. The obligations of each
Investor with respect to each Closing are subject to the fulfillment on or
before the applicable Closing of each of the following conditions, the waiver of
which shall not be effective against any Investor who does not consent in
writing thereto.
 
4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true on and as of the applicable Closing
with the same effect as though such representations and warranties had been made
on and as of the date of such Closing.


4.2 Performance. The Company shall have performed and complied with all material
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing.


           5.   Conditions of the Company’s Obligations at Closing. The
obligations of the Company to each Investor under this Agreement are subject to
the fulfillment on or before the applicable Closing of each of the following
conditions by that Investor:


5.1 Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of such Closing.


5.2 Payment of Purchase Price. The Investor shall have delivered the applicable
Purchase Price as provided for in Section 1.


6.  Miscellaneous.


                6.1 Survival. The warranties, representations and covenants of
the Investors contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and each Closing. The warranties,
representations and covenants of the Company shall survive execution and
delivery of this Agreement and each Closing.


8

--------------------------------------------------------------------------------


6.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any Notes). Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
 
6.3 Choice of Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of Delaware as applied to agreements among
California residents entered into and to be performed entirely within
California. Any lawsuit or litigation arising under, out of, in connection with,
or in relation to this Agreement, any amendment hereof, or the breach hereof,
shall be brought in the courts of Los Angeles, California, which courts shall
have exclusive jurisdiction over any such lawsuit or litigation.
 
6.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


6.5 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) upon transmission when sent via e-mail; (iii) when sent by
confirmed facsimile if sent during normal business hours of the recipient, if
not, then on the next business day; (iv) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (v)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the address as set forth on the signature page
hereof or at such other address as such party may designate by ten (10) days
advance written notice to the other parties hereto.


6.6 Finder’s Fee. Excepting the Company’s Fee Agreement with Stephen Moore
(“Moore”), which Fee Agreement Investors acknowledge advisement of, each
Investor represents that it neither is nor will be obligated for any finders'
fee or commission in connection with this transaction. Each Investor agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finders' fee (and the costs and expenses of
defending against such liability or asserted liability) for which such Investor
or any of its officers, partners, employees or representatives is
responsible.  The Fee Agreement with Moore calls for the payment of a Finder's
Fee to Moore in the amount of five percent (5.00%) of the total amount of
capital raised in this Loan transaction.  The Fee Agreement further calls for
the payment of the Finder's Fee to Moore only upon the funding of the Closing
and the Successive Closing(s), as funds are received by the Company.


6.7 No Joint Venture. Nothing in this Agreement shall create or be deemed to
create a joint venture or partnership among the parties. Each party agrees not
to hold itself out as having any authority or as being in a relationship
contrary to this Section 6.7.


9

--------------------------------------------------------------------------------


6.8 Expenses; Attorneys’ Fees. Each party shall pay all costs and expenses that
it incurs with respect to the negotiation, execution, delivery and performance
of this Agreement and the Notes. If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement or the Notes, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.


6.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement to the minimum extent necessary to comply with the laws of the
relevant jurisdiction and the balance of the Agreement shall be interpreted as
if such provision were so excluded in such jurisdiction and shall be enforceable
in accordance with its terms.


6.10 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties.


6.11 Counterparts. This Agreement may be executed in two (2) or more original or
facsimile counterparts all of which together shall constitute one and the same
instrument.




[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Promissory Note Purchase
Agreement as of the date first above written.




“COMPANY”:




GABRIEL TECHNOLOGIES CORPORATION,
a Delaware Corporation




By:  /s/ GEORGE TINGO                                               
Name:  George Tingo, CEO and President 
Gabriel Technologies Corporation




“INVESTOR”:




Investor: _________________________




Name: 


Company Name: 


Address: 


Social Security or Tax ID  Number: ____________________




E-mail: 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------


 SCHEDULE “A-1”


SINGLE EVENT INVESTOR








Investor
Principal
Amount of
Initial Note
Date of
 Initial 
Investment
Total
Amount
Invested by
Investor
       
TOTAL
    $ 
   





Address: 


Social Security or Tax ID  Number: ____________________




E-mail: 
 
 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------


SCHEDULE “A-2”



MULTI-PHASE INVESTOR








Investor
Principal
Amount of
Initial Note
Date of
Initial 
Investment
Principal
 Amount of
Second Note
Principal
Amount of
Third Note
Principal
Amount of
Fourth Note
Total
Amount
Invested by
 Investor
             
TOTAL
    $ 
         

 
 
 
 
 
 
 
 
 
 
 
 
 

 
13

--------------------------------------------------------------------------------






SCHEDULE “A-3”


CUMULATIVE SCHEDULE OF INVESTORS








Investor
Principal
Amount of
Initial Note
Principal
 Amount of
Second Note
Principal
Amount of
Third Note
Principal
Amount of
Fourth Note
Total Amount
Invested by
Investor
                                                                               
                           
TOTAL
    $ 
       

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
14

--------------------------------------------------------------------------------




EXHIBIT “A”


Promissory Note
 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, PLEDGED, OR OTHERWISE TRANSFERRED OR DISPOSED OF UNLESS AND UNTIL THIS
NOTE IS REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS
OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. 
 


 
GABRIEL TECHNOLOGIES CORPORATION
 
 
PROMISSORY NOTE
 
This Promissory Note must be read in conjunction with the accompanying
 
Promissory Note Purchase Agreement
 
                                                                                                            
 

 $____________   March____, 2010

 
 
 
FOR VALUE RECEIVED, the undersigned, Gabriel Technologies Corporation, a
Delaware corporation (“Company”), promises to pay to the order of
______________________ (“Lender”) the principal sum of _________________________
Dollars ($____________) (the “Principal”), pursuant to the Promissory Note
Purchase Agreement executed by Lender contemporaneously herewith, at the
Interest Rate hereinafter defined, which amount shall be due and payable in
lawful money of the United States of America at such place as Lender may from
time to time designate, at the time and in accordance with the terms and
conditions provided in Sections 2 below. 
 
    1.  Interest Rate and Maturity Date. Interest shall accrue on the Principal
at six percent (6.00%) per annum (the “Interest Rate”) commencing on the date of
this Note.  Interest shall be computed on the actual number of days elapsed
based on a 365-day year. The balance of the Principal sum and all Interest
thereon shall be due and payable on the funding of the IP Event (as defined
below) (the “Maturity Date”). For the purposes of this Note, “IP Event” is
defined as the recovery and/or receipt by the Company or any of its subsidiaries
of any amount paid or to be paid by or on behalf of any person, entity,
defendant or third party, or the amount of other value received, including the
present fair market value of any business/non-monetary consideration, which
amounts relate directly or indirectly to the Qualcomm Dispute, as defined below,
regardless of whether such payments are made in cash, stock, by payment or
assumption of Company liabilities, or otherwise, and regardless of whether such
payment is styled as an amount paid in settlement, a royalty, a licensing fee, a
purchase price for the sale or transfer of stock or assets of the Company or any
of its subsidiaries, merger consideration or otherwise.  The “Qualcomm Dispute”
is defined as, without limitation, all claims asserted by the Company in Civil
Action No. 3:08-CV-1992 pending in the United States District Court for the
Southern District of California, San Diego Division. 
 
 
 
 
 
 
 
A-1

--------------------------------------------------------------------------------


2. Payments of Principal and Interest. To the extent funds are available from
the Net Proceeds (as hereinafter defined) of an IP Event, and to the extent
Lender is not in Breach of the Note Purchase Agreement, or to the extent this
Agreement is not Terminated [ie: Event of Termination, as defined in the Note
Purchase Agreement, para. 1.2(b)3] or to the extent an Investor has not
exercised his Right to Terminate [ie: Right of Termination, as defined in the
Note Purchase Agreement, para. 1.2(b)4], the Company shall pay to each Lender
(on a pro-rata basis) in this round of financing, payments of Principal and
Interest, with all payment amounts being applied first to accrued Interest and
then to Principal, from the “Net Proceeds” of the IP Event which for purposes of
this Note shall mean IP Event proceeds after deduction of all company expenses
and obligations required to be paid by the company (“Expenses”), which include
but are not limited to: IP Event expenses, fees, court costs, any and all
financing expenses , litigation costs, all attorneys fees (but not including any
Qualcomm Dispute IP Event percentage/contingent attorneys fees), obligations to
the IRS and other Federal, State and local tax authorities, employee wages,
secured loans, judgments and all company debts.  If full repayment of Interest
and Principal is not made after the payment to Lender from the first IP Event,
then Lender shall be paid from each successive IP Event in proportion to the
amount of the funding received by the Company (i.e. if the Company receives the
IP Event funding in five (5) separate fundings, then the Investor(s) shall
receive the total amounts due to them in five (5) separate fundings with each
payment to the Investor(s) in equal proportion to the amount received by the
Company), until Lender is paid all Interest and Principal due and owing.
 
2.a. Modification of Definition of “Expenses” and “Net Proceeds”.  In the event
of an IP Event recognizing an amount less than $150,000,000.00 in proceeds
(“Minimum IP Threshold”), the definition of “Expenses” in Section 2 above shall
include Qualcomm Dispute IP Event percentage/contingent attorneys fees, and the
resulting “Modified Net Proceeds” shall be adjusted accordingly. 
 
2.1  Lien.  To the extent Lender is not in Breach of the Note Purchase Agreement
(ie: Event of Reversion as defined in the Note Purchase Agreement), Lender shall
have a lien, for all unpaid sums due under this Note, on all claims or causes of
action that are the subject of any event set forth above in this Section 2. This
lien shall attach to any recovery, whether by settlement, award, verdict,
judgment, or other order. 
 
2.2  Additional Benefits. In addition to the Principal amount and Interest on
this Note, in return for every $100,000.00 loaned by a Lender to the Company, to
the extent funds are available following the deduction of all Expenses (i.e.,
from Net Proceeds or Modified Net Proceeds as the case may be), and the
repayment of all Principal and accrued Interest (“Net Profit” defined as Net
Proceeds or Modified Net Proceeds minus all Principal and accrued Interest),
Lender shall have the right to receive eight tenths of one percent (0.80%) of
the Net Profit (the “Additional Benefit”) [“Additional Benefit” is also referred
to as “IP Interest” in the Promissory Note Purchase Agreement].  In the event a
Lender loans the Company an amount less than $100,000.00 pursuant to this Note,
said Lender shall receive a pro-rata portion of the aforementioned Additional
Benefit.  Payment of the Additional Benefits described in this Section 2.2 shall
be made no later than ten (10) business days after the final and complete
funding by the funding party of the IP Event.
 
 
 
 
 
 
 
 
 
A-2

--------------------------------------------------------------------------------


3.   Attorney’s Fees. If the indebtedness represented by this Note or any part
thereof is collected in bankruptcy, receivership or other judicial proceedings
or if this Note is placed in the hands of attorneys for collection after
default, the Company agrees to pay, in addition to the Principal and Interest
payable hereunder, reasonable attorney’s fees and costs incurred by Lender. 
 
   4.   Pari Passu; Notes, Subordination. The Lender acknowledges and agrees
that the payment of all or any portion of the outstanding Principal amount of
this Note and all Interest hereon shall be pari passu in right of payment and in
all other respects to the other Notes. In the event the Lender receives payments
in excess of the Lender’s pro rata share of the Company’s payments to the
holders of all of the Notes outstanding, then the Lender shall hold in trust all
such excess payments for the benefit of the holders of the other Notes and shall
pay such amounts held in trust to such other holders upon demand by such
holders. The Lender acknowledges and agrees that this Note will be subordinate
in priority and right of payment to all current and future indebtedness of the
Company to banks and other financial institutions which may be required for
secured financing in the future, and that no other writing shall be required to
affect same. 
 
   5.  Surrender of Note. The Lender shall surrender this Note pursuant to the
foregoing provisions.
 
   6. Notices. Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given upon
delivery.
 
   7. Waivers.  The Company hereby waives presentment, demand for performance,
notice of nonperformance, protest, notice of protest and notice of dishonor. No
delay on the part of Lender in exercising any right hereunder shall operate as a
waiver of such right or any other right. 
 
   8. Assignment.  This Note may not be assigned by Lender without the prior
written consent of the Company; provided however, that any such assignment by
Lender shall be in compliance with all applicable federal and state securities
laws. 
 
   9. Choice of Law; Jurisdiction.  This Note shall be construed in accordance
with the laws of the State of Delaware, without regard to the conflicts of laws
provisions thereof. Any lawsuit or litigation arising under, out of, in
connection with, or in relation to this Note, any amendment or restatement
thereof, or the breach thereof, shall be brought in the courts of Los Angeles,
CA, which courts shall have exclusive jurisdiction over any such lawsuit or
litigation.
 
 
 
 
 
 
 
A-3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Gabriel Technologies Corporation has caused this Promissory
Note to be executed by its officer thereunto duly authorized. 
 
 
 
GABRIEL TECHNOLOGIES CORPORATION,
a Delaware Corporation
 
 
By: /s/ GEORGE TINGO                                         
Name:     George Tingo
Its:           CEO and President 
 
 
 
 
A-4

--------------------------------------------------------------------------------


 


 
ADDENDUM
 
TO
 
PROMISSORY NOTE PURCHASE AGREEMENT
 


 
This addendum (“Addendum”) to the Promissory Note Purchase Agreement
("Agreement") is made effective as of March ___, 2010, by and among Gabriel
Technologies Corporation, a Delaware corporation (the "Company"), and the
investor(s) listed on the Schedule of Investors attached to the Agreement (each
an "Investor", and collectively the "Investors"). 
 
1. 
The last sentence in Section 1.2(b)2 of the Agreement shall be deleted in its
entirety, and shall be replaced with the following:

 
“In the event Investor fails to fund any Successive Closing(s), Investor shall
be liable for all actual, compensatory and consequential damages, not to exceed
three (3) times the Total Amount Invested by Investor as stated on Schedule
“A-1” or Schedule “A-2” as applicable.”
 
2. 
Section 1.2(b)4 shall be deleted in its entirety, and replaced with the
following:

 
“Right to Terminate - In the event the Company has failed to obtain new lead
trial counsel acceptable to the Company’s Board of Directors in connection with
the Company’s representation in the Qualcomm litigation on or before the Second
Closing (as defined herein), the Company shall give written notice of such
failure to the Investors (“Failure Notice”).  The Option A-2 Investors shall
then have the right to terminate the Second, Third or Fourth Closings by
providing written notice to the Company within five (5) days of receipt of the
Failure Notice, without forfeiture of any IP Interest previously acquired by the
Investor during a previous Closing held under this Agreement.”
 
All other provisions of the Agreement shall remain undisturbed and in full force
and effect.


[Signature Page Follows]
 
 
 
 
A-5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Addendum to the Promissory
Note Purchase Agreement as of the date first above written.
 
 
“COMPANY”:
 
 
GABRIEL TECHNOLOGIES CORPORATION,
a Delaware Corporation
 
 
By: /s/ GEORGE TINGO                                              
Name:  George Tingo, CEO and President 
Gabriel Technologies Corporation
 
 
“INVESTOR”:
 
 
Investor: _________________________
 
 
Name: 
 
Company Name: 
 
Address: 
 
Social Security or Tax ID  Number: ____________________
 
 
E-mail: 


 
 
 
 

 
A-6

--------------------------------------------------------------------------------




EXHIBIT “B”






GABRIEL TECHNOLOGIES CORPORATION WIRE INSTRUCTIONS








[See attached]















B-1

--------------------------------------------------------------------------------




EXHIBIT “C”




GABRIEL TECHNOLOGIES CORPORATION CORPORATE DISCLOSURE DOCUMENT


1.  
Withdrawal of Former Attorneys



Gabriel came to the end of its relationship with its former attorneys in the
Qualcomm case and in other Gabriel corporate, patent, etc. matters at the end of
2009. Gabriel is now in arbitration with its former attorneys on the matter of
attorneys' fees and potentially other matters. Gabriel's directors believe that
the termination of this relationship was/is in the best interests of Gabriel in
general, and particularly in its efforts against Qualcomm. We expect Gabriel's
California counsel to remain involved in the Qualcomm case for the foreseeable
future.


2.  
New Gabriel Attorneys For Qualcomm Case



After a diligent search, Gabriel is working to engage one of several
well-qualified law firms to succeed our former attorneys in the Qualcomm case.
We hope to make an announcement in the next month or so that a new law firm is
representing Gabriel as lead trial counsel against Qualcomm.


3.  
Next Stages of Qualcomm Lawsuit



Gabriel's Fourth Amended Complaint in the Qualcomm lawsuit was med January 11,
2010. Qualcomm's Answer to Gabriel's Fourth Amended Complaint was filed on or
about January 21. We expect discovery to begin as soon as parties meet and
confer to establish a discovery plan - likely within the next 30 to 60 days.


4.  
Gabriel Historical Financial Statements



Under the management of its former officer and directors, Gabriel did not file
reports with the SEC, including historical financial statements, since 2006. The
current management has prepared Gabriel's 2007 annual financial statements, and
is working with the Gabriel auditors to formalize them. We intend to file
Gabriel's historical annual financial statements with the SEC and make them
public when this work is completed. As part of the audit process, Gabriel's
auditors will be examining financial statements filed by Gabriel in 2006 and
before - to assure the accuracy of those previously filed financial statements.
The current Gabriel management and directors cannot verify as accurate the
previously filed financial statements of Gabriel, until this audit process is
complete.










C-1

--------------------------------------------------------------------------------




5.  
Action Against Select Former Gabriel Officers, Directors and Third Parties



An action against select former Gabriel officers and directors, and certain
third parties, was filed in 2008 at the direction of the former directors of
Gabriel. The current Gabriel directors have been assessing this lawsuit, and
believe that it may be insufficient in its naming of alleged defendants and in
the causes of action alleged. Gabriel's primary goal in this lawsuit is to
possibly recapture for Gabriel monies, securities, and/or interests in the
Qualcomm case from persons/entities who may have received them improperly. New
counsel has been retained to reassess this lawsuit and to make recommendations
to the directors as to the possible filing of an amended complaint.


6.  
Gabriel Operations Financing Transaction



Although approximately $5.7 million was invested in Gabriel in late 2007 and
early 2008, when the new Gabriel directors were appointed in June of 2009
Gabriel had little or no cash on hand, and was more than $800,000 past due in
its payments to its attorneys, its landlord, its insurers, and other creditors.
An investment group, including several of Gabriel's current directors, furnished
Gabriel approximately $1 million of financing in 2009; however, this financing
is insufficient to pay for future operations of Gabriel. Therefore, Gabriel
recently completed a $500,000 short-term debt transaction to provided needed
funds to pay continuing operations of the Company, and Gabriel is now working
with its investment bankers on a possible means of securing long-term financing
of Gabriel's operations. Any and all long-term operations financing transactions
entered into by Gabriel will be completed only as necessary, only on the most
favorable terms available to Gabriel, and only upon advice and approval of
Gabriel's investment bankers and other advisors that such transactions are fair
to the shareholders of Gabriel. There can be no assurance, however, whether or
on what terms, Gabriel will be able to complete a long-term financing.


7.  
Assignment of Interests in Possible Proceeds of Qualcomm Lawsuit



In connection with certain financing transactions by Gabriel, and to pay
Gabriel's creditors, Gabriel's former directors began the practice, several
years ago, of assigning percentage interests in a settlement amount or favorable
judgment, if any, that may be obtained by Gabriel in its action against
Qualcomm. We are currently reevaluating this practice. In the meantime, you
should be aware that we estimate that the total percentage interests in the
possible proceeds from the Qualcomm lawsuit that previously have been committed
by Gabriel, and that might be committed by Gabriel to third parties, etc. in the
foreseeable future, will be not less than seventy-five percent (75%) and may be
as much as ninety-five percent (95%). This estimate includes the possible
percentage interests that we may assign in connection with the engagement of new
lead trial counsel, to obtain litigation financing, and to procure long-term
financing for Gabriel. These interests of third parties in any proceeds from the
Qualcomm lawsuit effectively reduce the amount of such proceeds, if any, that
will be available to Gabriel and its shareholders. Of course, there can be no
assurance that Gabriel will be able financially to continue to prosecute the
Qualcomm lawsuit or, if so, that it will achieve a favorable outcome or receive
any significant proceeds from that lawsuit.
 
 
 
 
 

 
C-2

--------------------------------------------------------------------------------


    8. Actions Taken Prior To Appointment of New Gabriel Directors
 
Prior to the current Gabriel directors appointment earlier this year, actions
taken at Gabriel over the past several years include, but were not limited to:


A. Issuance of all sixty million authorized shares of Gabriel’s stock (and
possibly more than sixty million authorized shares of Gabriel’s stock), in the
form of stock, and/or stock warrants, and/or Stock Equivalent Units, and or
otherwise;
 
B. Subsequent to the issuance of all authorized stock/warrants, the issuance of
stock equivalency units, or SEUs, which are the equivalent of common stock.  The
total amount of SEUs issued is being ascertained, as there is no transfer agent
for such securities as SEUs to track their issuance;
 
C. Investment in Gabriel of $5.7 million in short-term notes, some of which are
redeemable by the note holders for double their face value beginning in January
2011;


    D. Expenditures by Gabriel on corporate matters alone (i.e. not including
attorneys fees to prosecute the Company’s legal action with Qualcomm) with
Gabriel’s former attorneys - in excess of $1 million;


    E. The former directors’ issuance to themselves of percentage interests in
the result of Gabriel’s action against Qualcomm;
 
F. The failure to hold an annual shareholders meeting within the past three
years.  A Company annual shareholders meeting still cannot be held due to the
failure to have current financials filed with the SEC.  This fact continues to
hamper Gabriel’s efforts to raise financing for the Company, since additional
Gabriel stock cannot be authorized by Delaware State authorities without such a
shareholders meeting approving such additional stock authorization.  This
requires the Gabriel directors to continue to rely on the possible proceeds, if
any, of Gabriel’s action against Qualcomm to obtain needed financing for the
Company.
 
    9. No Lead Trial Counsel and No Litigation Funding for Action vs Qualcomm –
The Company is currently searching for both lead trial counsel and funding to
prosecute its action vs Qualcomm. The Company cannot represent nor guarantee
that the Company will obtain either lead trial counsel or funding to prosecute
its action vs Qualcomm.  
 
 
 
 

 
C-3

--------------------------------------------------------------------------------


    10. Arbitration Action By Former Company President and COO – The Company was
recently served (on or about 2/3/10) with a Demand For Arbitration by Ron Gillum
(the “Demand”), the Company’s former President and CEO. The Company believes it
has sufficient defenses to the Demand to overcome its claims, but there is no
guarantee of a successful outcome of the Demand in favor of the Company. The
primary claims of the Demand are severance pay, repayment of loans made by Mr.
Gillum, and other claims. The total monetary amount of the Demand is
approximately two hundred and fifty thousand dollars ($250,000).


 
THIS DOCUMENT CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION
21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. SUCH STATEMENTS INVOLVE
RISKS AND UNCERTAINTIES THAT COULD CAUSE ACTUAL EVENTS OR RESULTS TO DIFFER
MATERIALLY FROM THE EVENTS OR RESULTS DESCRIBED IN THE FORWARD-LOOKING
STATEMENTS, INCLUDING RISKS RELATING TO GABRIEL'S ABILITY TO ACHIEVE ONE OR MORE
OF THE OBJECTIVES DESCRIBED IN THIS LETTER, RISKS RELATING TO GABRIEL'S ABILITY
TO OBTAIN FUNDING TO PROSECUTE THE QUALCOMM LAWSUIT AND OTHER LITIGATION
DESCRIBED IN THIS LETTER, AND THE RISKS AND UNCERTAINTIES REGARDING THE TIMING
AND EVENTUAL OUTCOME OF THE QUALCOMM LAWSUIT AND OTHER LITIGATION. ALL
FORWARD-LOOKING STATEMENTS ARE BASED UPON INFORMATION CURRENTLY AVAILABLE TO
GABRIEL. GABRIEL UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY
FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE
EVENTS OR OTHERWISE.




 
 
 

 
C-4

--------------------------------------------------------------------------------

